        Case: 4:21-cv-00277 Doc. #: 1 Filed: 03/04/21 Page: 1 of 6 PageID #: 1




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MISSOURI
__________________________________________
                                           :
MORGAN HOWARTH,                            :
                                           :
      Plaintiff,                           :
                                           :
v.                                         : Civil Action No.:
                                           :
WEST COUNTY RENOVATIONS LLC, and           : COMPLAINT AND JURY
CHRISTOPHER DAYMOND MARKS,                 : DEMAND
                                           :
      Defendants.                          :
                                           :
__________________________________________:

                         COMPLAINT FOR COPYRIGHT INFRINGEMENT

        Plaintiff, MORGAN HOWARTH (“Howarth” or “Plaintiff”), brings this complaint in the

United States District Court for the Eastern District of Missouri against WEST COUNTY

RENOVATIONS LLC (“West County”), and CHRISTOPHER DAYMOND MARKS (“Marks”)

(together “Defendants”), alleging as follows:

                                           PARTIES

1. Plaintiff is an experienced commercial photographer of forty (40) years. Plaintiff specializes

    in commercial and residential landscape and architectural photography. Plaintiff works with

    a wide range of advertising and editorial clients, including but not limited to: AARP, CBS,

    Clark Shoes, Cuddledown Catalog, GH Bass Shoes, Hilton Hotels, Niche Media, Sears, and

    Thomas Moser Furniture. Plaintiff resides in Gainesville, Virginia.

2. On information and belief, West County is a Domestic Limited Liability Company existing

    under the laws of the State of Missouri, with headquarters in Fenton, Missouri. West County

    is a full-service home remodeling and construction company. West County owns, operates,




Plaintiff’s Original Complaint                                                          Page 1 of 6
        Case: 4:21-cv-00277 Doc. #: 1 Filed: 03/04/21 Page: 2 of 6 PageID #: 2




    and is solely responsible for the content on its commercial website,

    www.westcountyrenovationsstl.com.

3. On information and belief, information and belief, Marks is an individual and owner of West

    County.

                                  JURISDICTION AND VENUE

4. This is a civil action seeking damages for copyright infringement under the copyright laws of

    the United States (17 U.S.C. § 101 et seq.).

5. This Court has jurisdiction under 17 U.S.C. § 101 et seq.; 28 U.S.C. § 1331 (federal

    question); and 28 U.S.C. § 1338(a) (copyright).

6. This Court has personal jurisdiction over Defendants, and venue in this District is proper

    under 28 U.S.C. § 1391(b), in that the events giving rise to the claims occurred in this

    district, Defendants engaged in infringement in this district, Defendants reside in this district,

    and Defendants are subject to personal jurisdiction in this district.

7. This Court also has personal jurisdiction over Defendants, and venue in this District is proper

    under 28 U.S.C. § 1400(a).

                     FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

8. Plaintiff captured the photograph, “Gilmer_Bath_Only_F.jpg” (“Copyrighted Photograph”)

    on March 27, 2007. [Exhibit 1]. Plaintiff captured Copyrighted Photograph in Chevy Chase,

    Maryland using great technical skill and careful timing, as well as significant time and

    energy.

9. Plaintiff registered Copyrighted Photograph with the United States Copyright Office on

    September 28, 2011 (Registration No.: VA 1-803-266). [Exhibit 2].




Plaintiff’s Original Complaint                                                              Page 2 of 6
        Case: 4:21-cv-00277 Doc. #: 1 Filed: 03/04/21 Page: 3 of 6 PageID #: 3




10. On or about May 20, 2012, Plaintiff posted Copyrighted Photograph to

    www.morganhowarth.photoshelter.com/image/I0000NF1jZcIfO5E (Last visited February

    11, 2021). [Exhibit 3].

11. Beginning on or about June 1, 2018, Defendants copied and posted Copyrighted Photograph

    to the Defendants’ commercial website, www.westcountyrenovationstl.com. (Last visited

    January 16, 2020).

12. Defendants posted Copyrighted Photograph to the following URLs:

    • www.westcountyrenovationstl.com/areas-of-service/home-improvement-contractor-valley-

      park-mo (Last visited January 16, 2020). [Exhibit 4].

    • www.westcountyrenovationstl.com/missouri/Basement-Remodeling-Valley-Park-

      MO.html. [Exhibit 5].

    • www.westcountyrenovationstl.com:80/missouri/Kitchen-Remodeling-Ballwin-MO.html.

      [Exhibit 6].

13. Defendants copied and used Copyrighted Photograph without license nor permission from

    Plaintiff.

  COUNT I: INFRINGEMENT OF COPYRIGHT PURSUANT TO 17 U.S.C. § 101 ET SEQ.

14. Plaintiff incorporates herein by this reference each and every allegation contained in each

    paragraph above.

15. Plaintiff is, and at all relevant times has been, the copyright owner or licensee of exclusive

    rights under United States copyright with respect to Copyrighted Photograph, which is the

    subject of a valid Certificate of Copyright Registration by the Register of Copyrights.

16. Among the exclusive rights granted to each Plaintiff under the Copyright Act are the

    exclusive rights to reproduce and distribute the Copyrighted Photograph to the public.


Plaintiff’s Original Complaint                                                             Page 3 of 6
        Case: 4:21-cv-00277 Doc. #: 1 Filed: 03/04/21 Page: 4 of 6 PageID #: 4




17. Plaintiff is informed and believes Defendants, without the permission or consent of Plaintiff,

    copied and used Copyrighted Photograph on Defendants’ commercial website,

    www.westcountyrenovationstl.com. In doing so, Defendants violated Plaintiff’s exclusive

    rights of reproduction and distribution. Defendants’ actions constitute infringement of

    Plaintiff’s copyright and exclusive rights under copyright.

18. Plaintiff is informed and believes that the foregoing act of infringement was willful and

    intentional, in disregard of and with indifference to the rights of Plaintiff.

19. Upon information and belief, Marks is the dominant influence in West County, and

    determined and/or directed the policies that led to the infringements complained of herein.

    Accordingly, Marks is jointly and severally liable for direct copyright infringement. See

    Broad. Music, Inc. v. It’s Amore Corp., No. 3:08CV570, 2009 WL 1886038 (M.D. Pa. June

    30, 2009), citing Sailor Music v. Mai Kai of Concord, Inc., 640 F. Supp. 629, 634

    (D.N.H.1984). Upon further information and belief, Marks maintained the right and ability to

    control the infringing activities of West County, and had a direct financial interest in those

    activities by virtue of his ownership in the company and the profits derived from the direct

    sale of West County’s products and services. Accordingly, Marks is vicariously liable for

    copyright infringement. See, e.g., Broad. Music, Inc. v. Tex Border Mgmt., 11 F. Supp. 3d

    689, 693-94 (N.D. Tex. 2014).

20. As a result of Defendants’ infringement of Plaintiff’s copyright and exclusive rights under

    copyright, Plaintiff is entitled to actual or statutory damages, including any profits realized

    by Defendants attributable to the infringement, pursuant to 17 U.S.C. § 504 for Defendant’s

    infringement of Copyrighted Photograph.




Plaintiff’s Original Complaint                                                              Page 4 of 6
        Case: 4:21-cv-00277 Doc. #: 1 Filed: 03/04/21 Page: 5 of 6 PageID #: 5




        COUNT II: REMOVAL AND ALTERATION OF INTEGRITY OF COPYRIGHT
           MANAGEMENT INFORMATION PURSUANT TO 17 U.S.C. § 1202

21. Plaintiff is informed and believes that Defendants, without the permission or consent of

    Plaintiff, knowingly and with the intent to conceal infringement, intentionally removed the

    copyright management information from Plaintiff’s Copyrighted Photograph before

    displaying Copyrighted Photograph on Defendants’ public website,

    www.westcountyrenovationstl.com. In doing so, Defendants violated 17 U.S.C. § 1202(a)(1)

    and (b)(1).

22. As a result of Defendants’ actions, Plaintiff is entitled to actual or statutory damages

    pursuant to 17 U.S.C. § 1203(c). Plaintiff is further entitled to their attorney’s fees and costs

    pursuant to 17 U.S.C. § 1203(b)(5).

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

A. Declaring that Defendants’ unauthorized conduct violates Plaintiff’s rights under the Federal

    Copyright Act;

B. Immediately and permanently enjoining Defendants, its officers, directors, agents, servants,

    employees, representatives, attorneys, related companies, successors, assigns, and all others

    in active concert or participation with them from copying and republishing Plaintiff’s

    Copyrighted Photograph without consent or otherwise infringing Plaintiff’s copyright or

    other rights in any manner;

C. Ordering Defendants to account to Plaintiff for all gains, profits, and advantages derived by

    Defendants by their infringement of Plaintiff’s copyright or such damages as are proper, and

    since Defendants intentionally infringed Plaintiff’s copyright, for the maximum allowable

    statutory damages for each violation;


Plaintiff’s Original Complaint                                                              Page 5 of 6
         Case: 4:21-cv-00277 Doc. #: 1 Filed: 03/04/21 Page: 6 of 6 PageID #: 6




D. Awarding Plaintiff actual and/or statutory damages for Defendants’ copyright infringement

     in an amount to be determined at trial;

E. Awarding Plaintiff his costs, reasonable attorney’s fees, and disbursements in this action,

     pursuant to 17 U.S.C. § 505, 17 U.S.C. § 1203(b)(3), and § 1203(b)(5); and

F. Awarding Plaintiff such other and further relief as is just and proper.

                                          JURY DEMAND

         Plaintiff hereby demands a trial by jury on all claims for which there is a right to jury

trial.



Dated: March 4, 2021                                    __/s/__David C. Deal__________
                                                        David C. Deal (VA Bar No.: 86005)
                                                        The Law Office of David C. Deal, P.L.C.
                                                        P.O. Box 1042
                                                        Crozet, VA 22932
                                                        434-233-2727, Telephone
                                                        david@daviddeal.com
                                                        Counsel for Plaintiff




Plaintiff’s Original Complaint                                                               Page 6 of 6
